Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3 and 11 are rejected under 112(b).
Claims 5-7, 13-15 and 20 are Objected.
Claims 1-4, 8-11 and 16-19 are Rejected under 103 Rejection.
Claim Objections
Claims 4, 12, and 19 are objected to because of the following informalities:  The term of “mess” is a typographical error in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 3 and 11 recite the limitation “indications to be detected”. It’s not clear for Examiner what the indication is relevant to. For purposes of examination, the Examiner assumed that indication relates to the overlapping area.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was field.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8-10, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tat (US Pub.2017/0052152) in view of Cavaccini (EP2472254) and further in view of Georgeson (EP1873519).
        Regarding Claims 1 and 18, Tat disclose: 
    a computer system for processing ultrasonic data of an ultrasonic probe applied to an area of an aircraft component that includes carbon fiber reinforced polymer, the computer system comprising: 
       a processing system that includes at least one hardware processor, the processing system (Fig. 8. # 802, para [0056], where apparatus 800 may comprise… electronic devices include a smartphone, tablet computer, laptop computer, desktop computer, workstation computer, server computer or the like. The apparatus may include one or more of each of a number of components such as, for example, a processor 802 (e.g., processor unit) connected to a memory 804 (e.g., storage device)) configured to: 
      obtain c-scan data of an area of the aircraft component (para [0028], where receive NDI data 112 (e.g., ultrasound C-Scan data)) that includes the carbon fiber reinforced polymer (para [0026], where structures composed of one or more layers, each of which in some examples may include fibers bound by a material often referred to as a matrix. Examples of suitable structures include composites, laminated composites and the like, such as a laminated composites of unidirectional tape plies….sandwich structures);
     generate a first mesh with respect to the c-scan data (para [0028], where ultrasound, the inspection may produce C-Scan time of flight data), the first mesh being generated with respect to the structural characteristics of the area of the aircraft component (Fig. 1, 3, para [0036], where the plurality of finite elements any include a mesh of finite elements for each of the plurality of layers and finite elements at an interface between each pair of adjacent layers in the plurality of layers); 
     generate a refined mesh by dividing cells with in the first mesh (Fig. 2, 3A-3C, where layers 202 in different depth of the aircraft structures include composites and further para [0028], where plurality of finite elements any include a mesh of finite elements for each of the plurality of layers and finite elements at an interface between each pair of adjacent layers in the plurality of layers, e.g., the different layers include a mesh, and interface of pair of adjacent layers (located on the different depth of the same area produce is refined mesh (overlapping mesh), e.g., the refined mesh corresponds to the mesh of the second layer (202) from the top, each mesh comprises the plurality of series cells, which will be divided from the overlaps meshes). 
Tat does not disclose:
     calculate, for each cell of the refined mesh, amplitude data that is based on an amplitude C-Scan;
     calculate, for each cell of the refined mesh, time of flight (ToF) data that is based on a ToF C-Scan;
 generate and display a heatmap that is based on the calculated amplitude and/or ToF data, wherein each cell or group of cells of the refined mesh represents a point within the heatmap.
Cavaccini disclose calculate, the amplitude/time of light (ToF) data based on C-Scan for all inspection points (para [0020], where fitting by means of respective interpolation functions, the peak amplitude and or time-of flight values associated with the first echo signals extracted for all the inspection points of the plurality of inspection points);          calculated amplitude and/or ToF data (para [0020], where fitting by means of respective interpolation functions, the peak amplitude and or time-of flight values associated with the first echo signals extracted for all the inspection points of the plurality of inspection points).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was filed to provide calculation the amplitude/ToF for each points as taught by Cavaccini for each points of the refined mesh of Tat in each pixels of the in order to improve the quality image of the defected area in the airplane surface.

Although, Cavaccini discloses calculating the data for each cell of the refined mesh but does not disclose calculating for the refined mesh. However, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was filed to include the calculation of Cavaccini into the refined mesh disclose by the Tat (see rejection above) for the purpose of more persuasively detect the location of the damage in the structure.
Georgeson disclose generate and display a heatmap that is based on the calculated amplitude and/or ToF data (Figures 2-5, para [0010], where each pixel of a matrix is colored to represent an amplitude of an echo signal…displaying an image of the damage may also include displaying a depth C-scan image wherein each pixel of a matrix is colored), wherein each point within the heatmap (Figures 2-5, para [0010], where each pixel of a matrix is colored to represent an amplitude of an echo signal…displaying an image of the damage may also include displaying a depth C-scan image wherein each pixel of a matrix is colored).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was field to provide the heatmap, as taught by Georgeson for  each cell or group of cells of the mesh represent Tat reference in order to easily visualize the damage/defected part/area in the airplane surface.

       Regarding Claims 2 and 10, Tat, Cavaccini, and Georgeson disclose the limitations of claim 1 and  9.
Tat further disclose a first mesh cell of the generated refined mesh overlaps with at least one other mesh cell in the generated refined mesh (Fig. 2, 3A-3C, where layers 202 in different depth(layers) of the aircraft structures, the damage area 202 overlapping for top view,  and further para [0028], where plurality of finite elements any include a mesh of finite elements for each of the plurality of layers and finite elements at an interface between each pair of adjacent layers in the plurality of layers, e.g., the different layers include a mesh in area inconsistency/damage area, and interface of pair of adjacent layers (different depths of the different area inconsistency/damage, form the top view will be (overlapping mesh), e.g., the refined mesh from the top, overlaps meshes located on layers below). 
 
        Regarding Claims 4, 12 and 19, Tat, Cavaccini and Georgeson disclose the computer system of claim 1/method of claim 9 / non-transitory readable storage medium of claim 18, wherein the processing system, and further Tat and Cavaccini do not disclose: perform a clustering process for each mess cell, wherein the generated heatmap is based on the performed clustering process.
Further, Georgeson disclose perform a clustering process for each mess cell, wherein the generated heatmap is based on the performed clustering process (Figures 3-5, para [0010], where C-scan image wherein each pixel of a matrix is colored to represent an amplitude…threshold images may be displayed wherein each pixel of a matrix of pixels  is colored one of only two colors, e.g., the one color of the pixels will be a cluster for mess cell).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was field to generated heatmap is based on the performed clustering process, as taught by Georgeson in combination of Tat and Cavaccini in order to easily generate the heatmap and more easily visualize the damage/defected part/area in the airplane surface.

         Regarding Claims 8 and 17, Tat, Cavaccini and Georgeson disclose the computer system of claim 1/method of claim 9, but Tat and Cavaccini do not disclose he aircraft component is a wing of the aircraft.
Georgeson further teaches wherein the aircraft component is a wing of the aircraft (para [0007], where structures such as aircraft wings).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was field to aircraft wings, as taught by Georgeson in combination of Tat  and Cavaccini in order to analyze the particular parts of airplane. Therefor it’s more easily detecting the damage/defected part/area in the airplane surface for desire part.

       Regarding Claim 9, Tat, Cavaccini and Georgeson disclose a method of processing ultrasonic data of an ultrasonic probe applied to an area of an aircraft component that includes carbon fiber reinforced polymer, the method comprising:
     obtaining c-scan data of an area of the aircraft component that includes the carbon fiber reinforced polymer;
     generating a first mesh with respect to the c-scan data, the first mesh being generated with respect to the structural characteristics of the area of the aircraft component;
   generating a refined mesh by dividing cells with in the first mesh;
calculating, for each cell of the refined mesh, amplitude data that is based on an amplitude C-Scan;
calculating, for each cell of the refined mesh, time of flight (ToF) data that is based on a ToF C-Scan;
generating and displaying a heatmap that is based on the calculated amplitude and/or ToF data, wherein each cell or group of cells of the refined mesh represents a point within the heatmap, as recited in claim 1.
Tat further discloses: each cell or group of cells of the mesh represents a location (where NDI data includes a plurality of data points having respective three-dimensional positions within a coordinate system of the affected structure.  NDI data comprises converting data points of the plurality of data points to corresponding data points having respective two-dimensional positions at the internal layer). Therefor Tat disclose that finite element model with plurality of finite element (respective datasets) include a mesh of finite elements for each of the plurality of layers. The Examiner assumes the each finite element/cell comprise the location of respective dataset. 
Also, the Tat disclose the refined mesh, as recited in claim 1.

Additionally, Georgeson disclose the heatmap (Fig.3, para [0015], where simulated C-scan image of Fig. 2 the cross-hair cursor therein disposed at a pixel corresponding to a sensor disposed at an undamaged structure location; para [0023], where pixel under the cross-hair cursor corresponds to a particular location of an inspected structure, and the C-scan window 30 displays an image of an area of a structure inspected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was field to represent the refined mesh, as taught by Tat in the colored images groups of cells/pixels of Georgeson in order to improve the quality image of the particular defected area in the airplane surface.

Claims 3, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tat (US Pub.2017/0052152), Cavaccini (EP2472254) in view of Georgeson (EP1873519) in view of as applied above and further in view of Jain (US Pub.20130144582).
        Regarding Claims 3 and 11, Tat, Cavaccini and Georgeson disclose the computer system of claim 2/method of claim 10. Tat and Georgeson and Cavaccini do not disclose an amount of overlap is calculated as a function of a size of indications to be detected.
Jain disclose an amount of overlap is calculated as a function of a size of indications to be detected (para [0022], where the mesh cell sizes within the overlapping boundaries are analyzed by comparing a ratio of mesh cell sizes of the background mesh and the structured chimera mesh within the overlapping boundaries with a predetermined threshold ratio, that ratio will corresponds to overlapping  cell sizes, and overlapping is detecting  indication).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was files to provide amount of overlap, as taught by Jain in the combination of Tat, Georgeson and Cavaccini reference in order to improve the quality image of the defected area in the airplane surface.

        Regarding Claim 16, Tat, Cavaccini and Georgeson disclose the method of claim 9.
Tat and Georgeson and Cavaccini do not disclose the first mesh includes differently sized mesh areas that correspond to respective structural characteristics of different areas of the aircraft component.
Jain discloses the first mesh includes differently sized mesh areas that correspond to respective structural characteristics of different areas of the aircraft component (Fig. 5, where 402, 404 and 302, para [0028], where FIG.4 illustrates a mesh 402 which is a portion of the HTP 206, shown in FIG. 2, not overlapping with the structured chimera mesh 300. Further, FIG. 4 illustrates a mesh 404 formed by overlapping the overlapping region on HTP 304,e.g., parts HTP 304 and 206, corresponds to the different part of the aircraft and correspondently performed the different functionality/characteristics, therefore sized mesh correspondently are different for the different parts).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was field to provide the different sized meshed area on aircraft, as taught by Jain in the combination of Tat, Georgeson and Cavaccini in order to more clearly indicate the different area on the airplane surface image and faster detect the damage area on desire part.

 Allowable Subject Matter

Claims 5-7, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

       Regarding Claims 5, 13 and 20, None of the above references fully disclose or render obvious all the teachings of the below claim limitation:
the clustering process includes:
   for a plurality mesh cells, determine a first set of cells for which there are more than a threshold number of pixels with higher than an attenuation threshold;
   for the first set of cells, determine whether neighboring cells have a quantity of pixels that are more than a threshold; and
    form a cluster of cells based on those ones of the first set of cells that have neighboring cells with more than the quantity.

Regarding Claims 6 and 14, None of the above references fully disclose or render obvious all the teachings of the below claims limitation:
    for a plurality of mesh cells of the refined mesh, calculate a distance to mean value that is a function of the mean of historical values and the standard deviation.

Regarding Claims 7 and 15, the claims are Objected and not rejected under 35 USC 102 or 103 due to their dependency on Claims 6 and 14 correspondently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862